


110 HR 2390 IH: TEACH Act of 2007
U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2390
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Doyle) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable tax credit for education and training expenses relating to autism
		  spectrum disorders to increase the number of teachers with such
		  expertise.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Education for Autistic
			 Children Act of 2007 or the TEACH Act of 2007.
		2.Findings;
			 purpose; definition
			(a)FindingsCongress
			 finds the following:
				(1)The occurrence of autism spectrum disorders
			 (ASD) has increased during the past decade from an estimated one in 500 to an
			 estimated one in 150 according to data released by the Centers for Disease
			 Control and Prevention (CDC) in February 2007. CDC classified as having ASD
			 children whose behaviors were consistent with the DSM–IV–TR criteria for
			 Autistic Disorder, Asperger’s Disorder, and Pervasive Developmental
			 Disorder—Not Other Otherwise Specified (PDD–NOS).
				(2)Autism is a
			 complex developmental disability that affects an individual in the areas of
			 social interaction and communication. Because it is a spectrum disorder, it
			 affects each individual differently and to varying degrees of severity. People
			 with autism process and respond to information in unique ways. In some cases,
			 aggressive or self-injurious behavior may be present.
				(3)The increased
			 number of children diagnosed with an autism spectrum disorder is a growing and
			 urgent concern for families and educators, as our education systems struggle to
			 respond to the needs of this population in a comprehensive manner.
				(4)Factors that have
			 a major impact on the intensity and types of education-related services for
			 individuals with an autism spectrum disorder include the uniqueness of the ways
			 individuals with autism process and respond to information, the variability of
			 how autism affects each individual, the percentage of time individuals with
			 autism are successfully taught in a regular classroom, and the communication
			 and socialization deficits of those individuals.
				(5)Children with an
			 autism spectrum disorder who receive intensive and appropriate educational
			 services often make very significant functional improvements.
				(b)PurposeIt is the purpose of this Act to increase
			 the number of teachers and paraprofessional teaching assistants with expertise
			 in autism spectrum disorders by providing a refundable tax credit for qualified
			 education expenses of such teachers and paraprofessional teaching
			 assistants.
			(c)DefinitionFor purposes of this Act, the term
			 autism spectrum disorders has the meaning given to the term
			 Pervasive Developmental Disorder by the Diagnostic and Statistical
			 Manual of Mental Disorders, Fourth Edition, Text Revision (DSM–IV–TR).
			3.Refundable tax
			 credit for education and training relating to autism spectrum
			 disorders
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35
			 following new section:
				
					36.Education and
				training relating to autism spectrum disorders
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the qualified expenses which are paid or incurred by
				the taxpayer during such taxable year.
						(b)LimitationThe
				amount allowed as a credit under subsection (a) for a taxable year shall not
				exceed $10,000.
						(c)Qualified
				expensesThe term qualified expenses means—
							(1)tuition, fees,
				books, supplies, and equipment required for the enrollment or attendance of
				such individual in a course or program of study to prepare such individual to
				teach children or adults with an autism spectrum disorder, and
							(2)interest on a
				qualified education loan (as defined by section 221(d)(1)), the proceeds of
				which are used to for expenses described in paragraph (1).
							(d)Autism spectrum
				disordersFor purposes of
				this section, the term autism spectrum disorders has the meaning
				given to such term in section 2(c) of the TEACH Act of 2007.
						(e)Special
				rules
							(1)Approval of
				courses and programs of studyA course or program of study shall
				not be taken into account for purposes of subsection (c) unless such course or
				program is approved by the State in which such course or program is
				offered.
							(2)Denial of double
				benefitNo credit or deduction shall be allowed under this
				chapter for any expense for which credit is allowed under this section.
							(3)Coordination
				with other education provisionsThe total amount of qualified
				expenses shall be reduced by the amount of such expenses taken into account in
				determining any amount allowed as a credit under section 25A, excluded under
				section 135, 529(c)(1), or 530(d)(2), or deducted under section 222. For
				purposes of the preceding sentence, the amount taken into account in
				determining the amount excluded under section 529(c)(1) shall not include that
				portion of the distribution which represents a return of any contributions to
				the plan.
							(f)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2012.
						
			(b)Technical
			 amendmentParagraph (2) of section 1324(b) of title 31, United
			 States Code, is amended by inserting or from section 36 of such
			 Code before the period at the end.
			(c)Clerical
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 striking the last item and inserting the following new items:
				
					
						Sec. 36. Education and training relating
				to autism spectrum disorders.
						Sec. 37. Overpayments of
				tax.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
